

Exhibit 10.1
EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT (the "Agreement"), dated as of <Date of Agreement>, between
Lexmark International, Inc., a Delaware corporation, with its principal place of
business in Fayette County, Kentucky (the "Employer"), and <Name of Employee>
(the "Employee").


W I T N E S S E T H:


WHEREAS, the Employer and the Employee desire to enter into an employment
agreement and terminate the Employment Agreement entered into by the parties on
<Date of Prior Agreement>, each thereby relinquishing all rights and benefits
and terminating all duties and obligation of each party thereunder.


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
parties hereto hereby agree as follows:


1.           Term; Position and Responsibilities.


(a)           Term of Employment.  Unless the Employee's employment shall sooner
terminate pursuant to Section 6, the Employer shall employ the Employee for a
term commencing on the day hereof and ending on <Date of Termination> (the
"Term") and the Employee's employment shall continue thereafter at will.


(b)           Position and Responsibilities.  The Employee will serve as
<Employee Title> and in such other executive capacity or capacities as may be
determined from time to time by or under the authority of the Board of Directors
of the Employer ("Employer's Board"), and the Employee will devote all of his
skill, knowledge and working time (except for reasonable vacation time and
absence for sickness or similar disability) to the conscientious performance of
his duties.  The Employee acknowledges that, as a result of his position with
the Employer, he has responsibility for the operation and worldwide competitive
positioning of the Employer and for ensuring that the Employer remains a leading
developer, manufacturer and supplier of printers, multifunctional devices and
associated supplies, services and solutions on a worldwide basis.  The Employee
represents that he is entering into this Agreement voluntarily and that his
employment hereunder and compliance by him with the terms and conditions of this
Agreement will not conflict with or result in the breach of any agreement to
which he is a party or by which he may be bound.


2.           Base Salary.  As compensation for the services to be performed by
the Employee hereunder, the Employer will pay the Employee an annual base salary
of <Annual Salary> during the term of his employment hereunder.  The Employer
will review the Employee’s base salary from time to time during the period of
his employment hereunder and, in the unfettered discretion of the Employer, may
increase
 
 
 

--------------------------------------------------------------------------------

 
such base salary from time to time based upon the performance of the Employee,
the financial condition of the Employer, prevailing industry salary scales and
such other factors as the Employer shall consider relevant.  (The annual base
salary payable to the Employee under this Section 2, as the same may be
increased from time to time, shall hereinafter be referred to as the “Base
Salary.”)  The Base Salary payable under this Section 2 shall be reduced to the
extent that the Employee elects to defer such Base Salary under the terms of any
deferred compensation or savings plan maintained or established by the Employer,
provided that any such reduction of the Base Salary shall not be taken into
account for purposes of calculating the Annual Bonus (as defined in Section
3).  The Employer shall pay the Employee the Base Salary in biweekly
installments, or in such other installments as may be mutually agreed upon by
the Employer and the Employee.


3.   Short-term Incentive Compensation.  The Employee shall receive an annual
incentive bonus award (the "Annual Bonus") of up to <maximum percentage> of the
Employee’s Base Salary paid to the Employee during each calendar year during the
term of the Employee's employment hereunder.  Such Annual Bonus may be awarded
pursuant to the terms of the Employer’s Senior Executive Incentive Compensation
Plan (the “SEICP”) if the Employee is a participant in such plan, or the
Employer’s annual Incentive Compensation Plan, if the Employee is not a
participant in the SEICP.  The Annual Bonus shall be determined by the Employer
based on annual objectives established by the Employer and approved by the
Compensation and Pension Committee of Employer’s Board (the “Annual
Objectives”).  If all Annual Objectives are achieved, the Annual Bonus shall be
<target percentage> of the Employee’s Base Salary paid to the Employee during
each calendar year during the term of the Employee's employment hereunder (the
“Target Bonus”).  Notwithstanding the foregoing, the Employer may increase or
decrease the amount of the Annual Bonus (including providing no bonus) based
upon the Employer’s judgment of Employee’s overall contribution to the
Employer’s business results.  In any event, the Employee’s Annual Bonus shall
not exceed the Maximum Award as set forth in the SEICP.  To the extent that the
Employee is a participant in the SEICP at the relevant time, the terms of the
SEICP, as amended from time to time, are incorporated into and made a part of
this Agreement.  In the event of a conflict, the terms of the SEICP shall
control.  The Annual Bonus shall be paid to the Employee within the first 2-1/2
months of the calendar year immediately following the end of the performance
period.


4.           Employee Benefits.  During the term of the Employee's employment
hereunder, employee benefits, including, but not limited to, life, medical,
dental and disability insurance, will be provided to the Employee in accordance
with programs at the Employer then available to executive employees.  The
Employee shall also be entitled to participate in all of the Employer's profit
sharing, pension, retirement, deferred compensation and savings plans, as the
same may be amended and in effect from time to time, at levels and having
interests commensurate with the Employee's then current period of service,
compensation and position. 

 
2

--------------------------------------------------------------------------------

 
5.           Perquisites and Expenses.


(a) General.  During the term of the Employee's employment hereunder, the
Employee shall be entitled to participate in any special benefit or perquisite
program available from time to time to executive employees of the Employer on
the terms and conditions then prevailing under such program.
 
(b) Business Travel, Lodging, etc.  The Employer shall reimburse the Employee
for reasonable travel, lodging and meal expenses incurred by him in connection
with his performance of services hereunder upon submission of evidence,
satisfactory to the Employer, of the incurrence and purpose of each such
expense.  Any reimbursement in accordance with this Section 5(b) shall be made
promptly as incurred, and in no event later than December 31 of the year
following the year in which such expenses were incurred, and the amount of such
expenses eligible for payment or reimbursement in any year shall not affect the
amount of such expenses eligible for payment or reimbursement in any other year.

 
6.           Termination of Employment.


(a)           Termination Due to Death or Disability.  In the event that the
Employee's employment hereunder terminates due to death or is terminated by the
Employer due to the Employee's Disability (as defined below), no termination
benefits shall be payable to or in respect of the Employee except as provided in
Section 6(f)(ii).  For purposes of this Agreement, "Disability" shall mean a
physical or mental disability that prevents the performance by the Employee of
his duties hereunder lasting (or likely to last, based on competent medical
evidence presented to Employer's Board) for a continuous period of six months or
longer.  The reasoned and good faith judgment of Employer's Board as to the
Employee's Disability shall be final and shall be based on such competent
medical evidence as shall be presented to it by the Employee or by any physician
or group of physicians or other competent medical experts employed by the
Employee or the Employer to advise Employer's Board.


(b)           Termination by the Employer for Cause.  The Employee may be
terminated for Cause by the Employer.  "Cause" shall mean (i) the willful
failure of the Employee substantially to perform his duties hereunder (other
than any such failure due to physical or mental illness) after a demand for
substantial performance is delivered to the Employee by the executive to which
the Employee reports or by Employer's Board, which notice identifies the manner
in which such executive or Employer's Board, as the case may be, believes that
the Employee has not substantially performed his duties, (ii) the Employee's
engaging in willful and serious misconduct that is injurious to the Employer or
any of its subsidiaries, (iii) the Employee's making a substantial, abusive use
of alcohol, drugs, or similar substances, and such abuse in the Employer's
judgment has affected his ability to conduct the business of the Employer in a
proper and prudent manner, (iv) the Employee's conviction of, or entering a plea
of nolo contendere to, a crime that constitutes a felony, or (v) the willful and
material breach by the Employee of any of his obligations hereunder, or the
willful and material breach by
 
 
3

--------------------------------------------------------------------------------

 
the Employee of any written covenant or agreement with the Employer or any of
its affiliates not to disclose any information pertaining to the Employer or any
of its affiliates or not to compete or interfere with the Employer or any of its
affiliates.


(c)           Termination by the Employer Without Cause.  The Employee may be
terminated Without Cause by the Employer.  A termination "Without Cause" shall
mean a termination of employment by the Employer other than due to death,
Disability as defined in Section 6(a) or Cause as defined in Section 6(b).


(d)           Termination by the Employee.  The Employee may terminate his
employment for "Good Reason."  "Good Reason" shall mean a termination of
employment by the Employee within 90 days following (i) any assignment to the
Employee of any duties, functions or responsibilities that are significantly
different from, and result in a substantial and material diminution of, the
duties, functions or responsibilities that the Employee has on the date hereof
or (ii) the failure of the Employer to obtain the assumption of this Agreement
by any successor as contemplated by Section 14.  The Employee’s termination
shall be contingent upon the Employer’s failure to cure the event triggering the
Employee’s termination for Good Reason within 30 days following the receipt of
the Employee’s written Notice of Termination pursuant to Section 6(e).


(e)           Notice of Termination.  Any termination by the Employer pursuant
to Section 6(a), 6(b) or 6(c), or by the Employee pursuant to Section 6(d),
shall be communicated by "Notice of Termination" addressed to the other party to
this Agreement.  A "Notice of Termination" shall mean a written notice stating
that the Employee's employment hereunder has been or will be terminated,
indicating the specific termination provision in this Agreement relied upon and
setting forth in reasonable detail the facts and circumstances claimed to
provide a basis for such termination of employment.  A Notice of Termination by
the Employee pursuant to Section 6(d) must be provided to the Employer within 90
days of the date the Employee has actual knowledge of the occurrence of the
event or circumstances described in the definition of Good Reason.


(f)           Payments Upon Certain Terminations.


(i)           In the event of a termination of the Employee's employment Without
Cause or a termination by the Employee of his employment for Good Reason, the
Employer shall pay to the Employee (A) (1) the greater of (x) his Base Salary,
if any, for the period from the Date of Termination (as defined below) through
the last day of the Term or (y) an amount equal to one year's Base Salary, less
(2) any amounts paid or to be paid to the Employee under the terms of any
severance plan or program of Employer, if any, as in effect on the Date of
Termination, (B) the Annual Bonus with respect to a completed fiscal year to the
extent not theretofore paid to the Employee and (C) a Pro Rata Share of the
Annual Bonus (as defined below) for the fiscal year in which the Date of
Termination occurred.  Amounts payable under (A) above will be paid to the
Employee in a lump sum in cash as soon as reasonably practicable after the
 
 
4

--------------------------------------------------------------------------------

 
Date of Termination, provided that the payment at such time can be characterized
as a “short-term deferral” for purposes of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), or as otherwise exempt from the
provisions of Code Section 409A, or if any portion of the payment cannot be so
characterized, and the Employee is a “specified employee” under Code Section
409A, such portion of the payment shall be delayed until the earlier to occur of
the Employee’s death or the date that is six months and one day following the
Employee’s Date of Termination.  The Annual Bonus payable to the Employee under
(B) above will be paid to the Employee within the first 2 ½ months after the
close of the calendar year to which the Annual Bonus applies, and the Pro Rata
Share of the Annual Bonus under (C) above shall be payable as described in
Section 6(f)(iii) below.


(ii)           If the Employee's employment shall terminate upon his death or
Disability or if the Employer shall terminate the Employee's employment for
Cause, the Employer shall pay the Employee his full Base Salary through the Date
of Termination, plus, in the case of termination upon the Employee's death or
Disability, the Annual Bonus as set forth in Section 6(f)(i)(B) above and a Pro
Rata Share of the Annual Bonus (as defined below) for the fiscal year in which
death or Disability occurs.  Any benefits payable to or in respect of the
Employee under any otherwise applicable plans, policies and practices of the
Employer shall not be limited by this provision.


(iii)           For purposes of this Section 6, the "Pro Rata Share of the
Annual Bonus" shall be calculated and paid as follows.  The Pro Rata Share of
the Annual Bonus (A) will be equal to the product of (1) the Annual Bonus,
calculated based on the actual achievement, as certified by the Compensation and
Pension Committee of Employer’s Board, of the Annual Objectives, and (2) a
fraction equal to the number of full months in such year prior to the Date of
Termination over 12, and (B) will be paid to the Employee within the first 2-1/2
months after the close of calendar year in which the Date of Termination occurs.


(iv)           Notwithstanding anything to the contrary in Section 6(f)(i)
above, if the Employee becomes entitled to receive severance pay under the
Change in Control Agreement by and between the Employer and the Employee (the
“CIC Agreement”), including but not limited to severance pay payable as a result
of the Employer’s failure to obtain the assumption of this Agreement by any
successor as contemplated by Section 14 hereof, such severance pay under the CIC
Agreement shall be in lieu of the severance pay to which the Employee would
otherwise have been entitled to under clauses (A), (B) and (C) of Section
6(f)(i) above.


(g)           Date of Termination.  As used in this Agreement, the term "Date of
Termination" shall mean (i) if the Employee's employment is terminated by his
death, the date of his death, (ii) if the Employee's employment is terminated by
the Employer for Cause, the date on which Notice of Termination is received,
(iii) if the Employee's employment is terminated Without Cause or due to the
Employee's Disability, 30 days after the date on which Notice of Termination is
received or, if no such Notice is given, 30 days after the date of termination
of employment, and (iv) if the Employee’s
 
 
5

--------------------------------------------------------------------------------

 
employment is terminated by the Employee for Good Reason, 31 days after the date
on which Notice of Termination is received, provided that the Employee does not
terminate his employment for Good Reason until he has given the Employer at
least 30 days in which to cure the event or circumstances set forth in the
Notice of Termination and such event or circumstance is not cured by the 30th
day.


(h)           Condition to Payments.  The Employer's obligation to make any
payments hereunder shall be conditioned upon the Employee’s continued compliance
with the terms of this Agreement and the Employer's receipt of an appropriately
signed "General Release and Covenant Not to Sue" in form and substance
satisfactory to the Employer.  Payments made under this Agreement shall
immediately cease and the Employee shall repay within 60 days of the violation
all amounts previously paid pursuant to Section 6(f) in the event that the
Employee violates the terms of the "General Release and Covenant Not to Sue" or
the Employee violates any of the covenants contained in Sections 7, 8, 9 and 10
of this Agreement prior to the Date of Termination or thereafter.


7.           Unauthorized Disclosure.  During and after the term of his
employment hereunder, the Employee shall not, without the written consent of
Employer's Board, the General Counsel of the Employer, or the Chief Executive
Officer of the Employer, disclose to any person (other than an employee or
director of the Employer or its affiliates, or a person to whom disclosure is
reasonably necessary or appropriate in connection with the performance by the
Employee of his duties as an executive of the Employer) any confidential or
proprietary information, knowledge or data that is not theretofore publicly
known and in the public domain obtained by him while in the employ of the
Employer or its subsidiaries with respect to the Employer or any of its
subsidiaries or affiliates or with respect to any products, improvements,
formulas, recipes, designs, processes, customers, methods of distribution,
operation or manufacture, sales, prices, profits, costs, contracts, suppliers,
business prospects, business methods, techniques, research, plans, strategies,
personnel, organization, trade secrets or know-how of the Employer or any of its
subsidiaries or affiliates (collectively, "Proprietary Information"), except as
may be required by law or in connection with any judicial or administrative
proceedings or inquiry.


8.           Non-Competition.  During the period of the Employee's employment
and thereafter for a period equal to the number of months providing the basis
for calculating any termination payments to the Employee under Section 6, if any
such payments are required, but in any event for at least 12 months from the
Date of Termination, the Employee, regardless of whether such termination is at
the insistence of the Employer or the Employee, shall not engage directly or
indirectly in, become employed by, serve as an agent or consultant to, or become
a partner, principal or stockholder of, any partnership, corporation or other
entity which competes with a business (including any product or service offering
of such business) that represents 5% or more of the aggregate gross revenues of
the Employer and its subsidiaries, or competes with Employer’s solution services
business, and which is then engaged in such competition in any geographical area
in which the Employer or any of its subsidiaries is then
 
 
6

--------------------------------------------------------------------------------

 
engaged in such business without first obtaining written approval from the
Employer, provided that the Employee's ownership of less than 1% of the issued
and outstanding stock of any corporation whose stock is traded on an established
securities market shall not constitute competition with the Employer.  The
Employer may grant or deny such approval in its sole discretion.


9.           Non-Interference.  During the period of the Employee's employment
and thereafter for a period equal to the number of months providing the basis
for calculating any termination payments to the Employee under Section 6, if any
such payments are required, but in any event for at least 36 months from the
Date of Termination, the Employee, regardless of whether such termination is at
the insistence of the Employer or the Employee, shall not, directly or
indirectly, for his own account or the account of any other person or entity:
(a) disparage, criticize, or otherwise make any derogatory statements regarding
the products and services of the Employer or its subsidiaries or Employer’s
Board, officers or employees; (b) solicit, recruit, induce, employ or hire, or
attempt to solicit, recruit, induce, employ or hire, directly or by assisting
others (including, but not limited to, any new employer, any employee of the
Employer or its subsidiaries, or any former employee of the Employer or its
subsidiaries who within six months of that time has been employed by the
Employer or its subsidiaries) any person or entity who or which is at the time,
or within six months of that time has been, employed by or otherwise engaged to
perform services for the Employer or its subsidiaries; or (c) solicit, interfere
with, or otherwise entice or attempt to entice away any person or entity who or
which is a customer or prospective customer of the Employer or its subsidiaries
(including a person or entity who or which is a customer or prospective customer
by either direct contract or relationship with the Employer or its subsidiaries
or who or which has purchased, leased, or otherwise acquired the Employer’s or
its subsidiaries’ products or service from the Employer’s or its subsidiaries’
distributors, parties for whom Employer is an original equipment manufacturer,
dealers or resellers), a supplier to the Employer or its subsidiaries, or has,
within the previous 36 months, been a customer of or supplier to the Employer or
its subsidiaries.


10.           Return of Documents.  In the event of the termination of the
Employee's employment for any reason, the Employee will deliver to the Employer
all memoranda, notes, records, drawings, manuals, or other documents, and all
copies thereof including any electronic information (e.g., e-mails and
spreadsheets) or copies, that are in the possession of the Employee, whether
made or compiled by the Employee or furnished to the Employee by the Employer.


11.           Forfeiture.


(a)           Forfeiture of Realized and Unrealized Gains on Incentive Awards
for Breach of this Agreement.  If the Employee violates any provision of
Sections 7, 8, 9 or 10 of this Agreement, and the Employee is no longer employed
by the Employer or its subsidiaries, whether or not the termination of
employment occurs prior to or subsequent to such violation, then (1) all stock
incentive awards, including but not
 
 
7

--------------------------------------------------------------------------------

 
limited to stock options, restricted stock awards and any deferred stock units,
held by the Employee shall terminate effective as of the date on which the
Employee violates this Agreement, unless terminated sooner by operation of
another term or condition of the Employee’s stock incentive award agreement or
the plan pursuant to which such award has been issued, and (2) any gain realized
by the Employee on the vesting of restricted stock or deferred stock units, and
option gains (represented by the closing market price on the date of exercise
over the exercise price, multiplied by the number of options exercised without
regard to any subsequent market price decrease or increase) realized by the
Employee from exercising all or a portion of the Employee’s options, within 18
months preceding the earlier of (a) the violation of Section 7, 8, 9, or 10 and
(b) the Employee’s Date of Termination; and through the later of (c) 18 months
following the violation of Section 7, 8, 9, or 10 and (d) such period of time as
it takes the Employer to discover such violation, shall be paid promptly by the
Employee to the Employer.  The Employee agrees that the Employer has the right
to withhold the amount owed to it from any amounts that the Employer may owe the
Employee from time to time (including, but not limited to, wages or other
compensation, fringe benefits, or vacation pay); provided, however, if any
amounts that the Employer is required to pay to the Employee are subject to Code
Section 409A, any such withholding by the Employer from those amounts shall
comply with Code Section 409A to the extent applicable thereto.  The Employee
and the Employer agree that this forfeiture provision does not waive any other
rights at law that the Employer may have, including but not limited to,
equitable rights which would include injunctive relief.


(b)           Forfeiture under the Employer’s Executive Compensation Recovery
Policy.  The Employee acknowledges and agrees that he is subject to the terms
and conditions of the Employer’s Executive Compensation Recovery Policy
(including any successor policy that may be adopted by the Employer to comply
with Section 10D of the Securities Exchange Act of 1934, as amended, and the
Rules promulgated thereunder), and that all or any portion of the Employee’s
Annual Bonus, other incentive compensation, and equity compensation may be
subject to forfeiture and previously paid amounts may be subject to recovery by
the Employer in accordance with the Executive Compensation Recovery Policy.


12.           Waiver of Defenses; Enforceability of Covenants.  The Employee
acknowledges and agrees that the covenants contained in Sections 7, 8, 9 and 10
of this Agreement (as well as each subsection of such Sections) shall be
construed as agreements independent of each other and of any provision of this
or any other contract between the parties hereto, and that the existence of any
claim or cause of action by the Employee against the Employer, whether
predicated upon this or any other contract, shall not constitute a defense to
the enforcement by the Employer of said covenants.  The Employee further agrees
that the term of the covenants contained in Sections 7, 8, 9 and 10 of this
Agreement (as well as each subsection of such Sections) and the geographic
limitations are reasonable limits within the context of the Employee’s current
or former activities for the Employer.  The Employee therefore waives any
defense to enforcement of these covenants on the grounds that these covenants
are not valid or that the terms of these covenants are not reasonable, but the
 
 
8

--------------------------------------------------------------------------------

 
Employee expressly does not waive the right to seek a construction of the
covenants themselves.  In the event that any provisions relating to these
covenants shall be declared by a court of competent jurisdiction to exceed the
maximum time periods and/or areas of restriction deemed reasonable and
enforceable, the time period and/or areas of restriction deemed reasonable and
enforceable by such court shall become and thereafter be the maximum time period
and/or areas.


13.           Employer’s Right to Obtain an Injunction.  The Employee
acknowledges that the Proprietary Information and the covenants contained in
Sections 7, 8, 9 and 10 of this Agreement are extremely valuable to the
Employer, and the Employee recognizes and agrees that the injury the Employer
will suffer in the event of the Employee’s breach of this Agreement cannot be
compensated by monetary damages alone, including pursuant to Section 11, and the
Employee therefore agrees that the Employer, in addition to and without limiting
any other remedies or rights that it may have, either under this Agreement or
otherwise, shall have the right to obtain an injunction against the Employee
(including but not limited to, a temporary restraining order or a preliminary or
permanent injunction), without the posting of any bond and without proof of
actual damages, to prevent breaches or threatened breaches of this Agreement
and/or to compel specific performance of this Agreement from a court of
competent jurisdiction, enjoining any such breach.


14.           Assumption of Agreement.  The Employer will require any successor
(by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Employer, by agreement in form and substance
reasonably satisfactory to the Employee, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Employer would be required to perform it if no such succession had taken
place.  Failure of the Employer to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement
entitling the Employee to receive severance pay under the CIC Agreement upon a
termination of employment by Employee for “Good Reason” as defined in the CIC
Agreement.  As used in this Agreement, "Employer" shall mean the Employer as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.


15.           Entire Agreement.  Except as otherwise expressly provided herein,
this Agreement, the CIC Agreement and any Indemnification Agreement made and
entered into by and between Employer and Employee or any Indemnification
Agreement by and among Lexmark International Group, Inc. and/or the Employer and
the Employee (the “Indemnification Agreement”) constitute the entire agreement
among the parties hereto with respect to the subject matter hereof, and all
promises, representations, understandings, arrangements and prior agreements
relating to such subject matter (including those made to or with the Employee by
any other person or entity) are merged herein, in the CIC Agreement and in the
Indemnification Agreement and superseded hereby and thereby.  In the avoidance
of any doubt, this Agreement does not alter, modify or otherwise amend or
supersede any agreement or understandings
 
 
9

--------------------------------------------------------------------------------

 
between the Employer and the Employee as to the Lexmark Agreement Regarding
Confidential Information and Intellectual Property, any stock option
plan/agreements, sales commission plans/agreements, bonus plans/agreements,
incentive compensation plans/agreements or restricted stock unit
plans/agreements that may be offered to the Employee by the Employer, from time
to time.


16.           Indemnification.  The Employer agrees that it shall indemnify and
hold harmless the Employee to the fullest extent (a) permitted by Delaware law
from and against any and all liabilities, costs, claims and expenses arising out
of the employment of the Employee hereunder, except to the extent arising out of
or based upon the gross negligence or willful misconduct of the Employee and (b)
provided by the Indemnification Agreement.


17.           No Mitigation.  The Employee shall not be required to mitigate the
amount of any payment that the Employer becomes obligated to make in connection
with this Agreement, the CIC Agreement or the Indemnification Agreement, by
seeking other employment or otherwise.
 


18.           Miscellaneous. 
 
(a)           Binding Effect.  This Agreement shall be binding on and inure to
the benefit of the Employer and its successors and permitted assigns.  This
Agreement shall also be binding on and inure to the benefit of the Employee and
his heirs, executors, administrators and legal representatives.


(b)           Governing Law and Venue.  If a dispute arises between the parties,
including disputes that may arise out of or relate to this Agreement or the
breach, termination, or validity thereof, or the compensation, promotion,
demotion, discipline, discharge, or terms and conditions of employment of the
Employee (hereinafter, a “Dispute”), and if a Dispute cannot be settled through
direct discussions, the parties agree that a federal or state court located in
Fayette County, in the Commonwealth of Kentucky, is an appropriate forum and the
parties hereby consent to the legal jurisdiction of such courts.  AS SUCH, ANY
AND ALL ACTIONS, SUITS, OR OTHER LEGAL PROCEEDINGS ARISING FROM OR REGARDING
THIS AGREEMENT AND ANY DISPUTE BETWEEN THE PARTIES (INCLUDING ANY ACTION BY THE
EMPLOYEE AGAINST ANOTHER EMPLOYEE OR AGENT OF THE EMPLOYER) SHALL BE BROUGHT
EXCLUSIVELY IN A STATE OR FEDERAL COURT SITUATED WITHIN FAYETTE COUNTY IN THE
COMMONWEALTH OF KENTUCKY.  THE PARTIES HEREBY WAIVE ANY OBJECTION THEY MAY NOW
OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH PROCEEDING IN FAYETTE COUNTY, THE
LOCATION OF THE PRINCIPAL OFFICE OF THE EMPLOYER; provided, however, that an
action or ancillary proceeding to enforce injunctive relief or a judgment
obtained by a party in said Fayette County court may be in any appropriate
forum.  This Agreement shall be deemed to have been entered into in the
Commonwealth of Kentucky; this Agreement is a contract performable wholly or
partly within the Commonwealth of Kentucky; and this Agreement as well as any
Dispute shall be
 
 
10

--------------------------------------------------------------------------------

 
governed by, enforced and interpreted in accordance with the laws of the
Commonwealth of Kentucky, notwithstanding its conflict of law provisions.  In
any action by the Employer against the Employee in any forum, the Employee
waives personal service of any summons, complaint or other process and agrees
that the service thereof may be made personally or by registered or certified
mail directed to the Employee at his home address.  THE PARTIES HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY SUCH ACTION, SUIT OR
OTHER LEGAL PROCEEDING.


(c)           Internal Revenue Code Section 409A.  For purposes of this
Agreement, the terms “terminate,” “terminated” or “termination of employment,”
and variations thereof, are intended to mean a separation from service or
termination of employment that constitutes a “separation from service” under
Code Section 409A.  The time or schedule of any payment or amount scheduled to
be paid pursuant to the terms of this Agreement that is subject to Code Section
409A may not be accelerated except as otherwise permitted under Code Section
409A and the guidance and Treasury Department regulations issued
thereunder.  The parties intend that this Agreement be interpreted and construed
in compliance with Section 409A of the Code and Treasury Department regulations
and other interpretive guidance issued thereunder to the extent
applicable.  Notwithstanding the foregoing, the Employer shall not be required
to assume any increased economic burden in connection therewith.


(d)           Taxes.  The Employer may withhold from any payments made under
this Agreement all federal, state, city or other applicable taxes.


(e)           Amendments.  No provision of this Agreement may be modified,
waived or discharged unless such modification is approved by Employer’s Board or
such waiver or discharge is approved by Employer's Board or Chief Executive
Officer, and is agreed upon in writing by the Employee and the Chief Executive
Officer, or in the case of the Chief Executive Officer, the Chair of the
Compensation and Pension Committee.  Notwithstanding the foregoing, any
modification, waiver or amendment required by law may be made, or be deemed to
be made, by a duly authorized officer of the Employer without the express
approval of Employer’s Board and without the Employee’s consent.


(f)           Reformation; Severability.  If any provision of this Agreement is
held by a court to be unreasonable in scope or duration or otherwise, the court
shall, to the extent permitted by law, reform such provision so that it is
enforceable, and enforce the applicable provision as so reformed.  Reformation
of any provision of this Agreement pursuant to this subsection shall not affect
any other provision of this Agreement or render this Agreement unenforceable or
void.


(g)           Notices.  Any notice or other communication required or permitted
to be delivered under this Agreement shall be (i) in writing, (ii) delivered
personally, by courier service or by certified or registered mail, first-class
postage prepaid and return receipt requested, (iii) deemed to have been received
on the date of delivery or on the 
 
11

--------------------------------------------------------------------------------

 
third business day after the mailing thereof, and (iv) addressed as follows (or
to such other address as the party entitled to notice shall hereafter designate
in accordance with the terms hereof):


(A)         if to the Employer, to it at:


One Lexmark Centre Drive
740 West New Circle Road
Lexington, Kentucky 40550
Attention: General Counsel


(B)          if to the Employee, to him at his last
                                                                known address in
the Company’s records.


(h)           Survival.  Sections 7, 8, 9,10, 11, 12, 13, 16, 17 and 18 and, if
the Employee's employment terminates in a manner giving rise to a payment under
Section 6(f), Section 6(f) and 14 shall survive the termination of the
employment of the Employee hereunder as well as the termination of this
Agreement.


(i)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.


(j)           Headings.  The section and other headings contained in this
Agreement are for the convenience of the parties only and are not intended to be
a part hereof or to affect the meaning or interpretation hereof.


(k)           Pronouns.  Use of the masculine pronoun shall be deemed to include
usage of the feminine pronoun where appropriate.


(l)           Termination of Existing Agreement.  Upon the execution of this
Agreement by a representative of the Employer and the Employee, the Employment
Agreement entered into by the parties on <Date of Prior Agreement> is hereby
terminated, and each party to this Agreement hereby relinquishes all rights and
benefits and terminates all duties and obligations pursuant to such agreement.


(m)           Employee Acknowledgment.  The Employee represents and confirms
that the Employee has been, and is hereby, advised by the Employer to consult
(at the Employee’s expense) with an attorney and otherwise seek financial and
legal advice prior to executing this Agreement, has thoroughly discussed all
aspects of this Agreement with such advisors as the Employee has determined
appropriate, has carefully read and fully understands all of the provisions of
this Agreement, is not relying on any statements made by any representative,
attorney, employee, officer or member of the Board of Directors of the Employer,
is voluntarily entering into this Agreement, and has had a reasonable period of
time to consider this Agreement.
{Signature Page Follows}

 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Employer has duly executed this Agreement by its
authorized representatives and the Employee has hereunto set his hand, in each
case effective as of the date first above written.


LEXMARK INTERNATIONAL, INC.




By: _______________________________
       <Name of Executive>
                             <Title>
 
 




THE EMPLOYEE:  <Name of Employee>




___________________________________





 
13

--------------------------------------------------------------------------------

 
